Citation Nr: 0717356	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-37 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1955 to March 1957 
and from April 1957 to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans' Affairs (VA).  

FINDING OF FACT

The veteran has a current diagnosis of PTSD attributed to an 
in-service stressor for which there is credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

The veteran contends that he has developed PTSD as a result 
of active service.  He states that the base at which he was 
stationed sustained rocket attacks which wounded one of his 
friends.  The veteran argues that these attacks are the 
stressor which resulted in the development of PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in service 
stressor; and credible supporting evidence that the claimed 
in service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f). 

The evidence includes the report of a June 2003 VA 
examination, as well as VA treatment records.  The June 2003 
VA examination report includes descriptions of several 
stressor events, including the claimed rocket attacks, and 
reached a diagnosis of PTSD.  The treatment records also 
include diagnoses of PTSD.  

This evidence satisfies the requirements that there be a 
current diagnosis of PTSD, and medical evidence linking the 
diagnosis to a stressor during service.  

The remaining question is whether there is credible 
supporting evidence of the claimed stressor or whether the 
veteran is a combat veteran and the claimed stressor is 
combat related.  

The veteran's personnel records confirm that he served in 
Vietnam from January 1969 to January 1970 with the Higher 
Headquarters (HHC) of the United States Army Support Command 
(USASUPCOM).  His personnel records do not show the specific 
site of his service, but he has reported that he was 
stationed at Long Binh.  His report is consistent with other 
available records showing that USASUPCOM had elements 
stationed at Long Binh.

The veteran has submitted several descriptions of the 
stressor he believes resulted in the development of his PTSD.  
His March 2004 notice of disagreement states that while 
serving at Long Binh, the base was repeatedly attacked by 
rocket fire and other means.  His October 2004 substantive 
appeal states that these attacks occurred during the first 
three months at this base.  

The veteran's personnel records confirm his participation in 
the Tet 69 Counteroffensive.  Other records confirm that 
during February 1969 Viet Cong and North Vietnamese units 
launched what has come to be known as the 1969 Tet Offensive.  
During this offensive Long Binh received approximately 80 
mortar rounds and a number of rockets; and nearly a dozen 
Communist troops penetrated the defensive wire.  Time, A Grim 
Reminder that the War Goes On (Feb. 28, 1969), available at 
http://www.time.com.  The U.S. suffered what have been 
described as "heavy casualties."  Wikipedia, Tet 69, 
available at http://www.en.wikipedia.org/wiki/Tet-1969.

The veteran's stressors have not been confirmed in every 
detail, but such confirmation is not required.  Pentecost v. 
Principi, 16 Vet App 124, 128 (2002).  It is sufficient that 
there be independent evidence of a claimed stressor.  Id.  
Such evidence exists in this case.  

The three necessary elements for the grant of service 
connection for PTSD have been demonstrated.  The appeal is, 
therefore, granted.


ORDER

Service connection for PTSD is granted.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


